JUDGMENT
It appearing from the original record of this ease that the judgment therein was rendered by the trial court on *141June 15, 1962; that the same was filed in record and served on the parties the same day; that on June 25, 1962, appellant filed a motion for reconsideration of the judgment, and that, on motion filed by said appellant on July 11 of that year, the motion for reconsideration was set for hearing on the following August 17, and on that date, after hearing the appellee, the trial court denied the said motion; that at appellant’s request that court again set the said motion for hearing on September 14, 1962, when it was argued by the attorneys for the parties; that on November 23, 1962, the trial court granted 10 days to appellant to file the stenographic record of the hearings of the case on the merits; that on January 2, 1963, the trial court denied the said motion for reconsideration and reiterated its judgment of the 14th of that month; that on January 17, 1963, appellant filed in this Court the petition for review in this case; and
In view of the provisions of Rule 47 of the Rules of Civil Procedure and the holding of this Court in Franceschi v. Municipality of Juana Diaz, 88 P.R.R. 377 (1963), the petition for review in this case is denied for want of jurisdiction. '
It was so decreed and ordered by the Court as witnesses the signature of the Chief Justice.
(s) Luis Negrón Fernández Chief Justice
I attest:
(s) Ignacio Rivera

General Secretary